Title: From Benjamin Franklin to Sir Edward Newenham, 2 October 1783
From: Franklin, Benjamin
To: Newenham, Sir Edward


          
            Dear Sir,
            Passy, Oct. 2, 1783.
          
          I have just received your very kind letter of the 16th past. I rejoice sincerely to hear of your safe return to your own country, family and friends, and of the success of your election.
          It is a pleasing reflection arising from the contemplation of our successful struggle and the manly, spirited, and unanimous resolves at Dungannon, that liberty, which some years since

appeared in danger of extinction, is now regaining the ground she had lost, that arbitrary governments are likely to become more mild, and reasonable, and to expire by degrees, giving place to more equitable forms; one of the effects this of the art of printing which diffuses so general a light, augmenting with the growing day, and of so penetrating a nature, that all the window shutters despotism and priestcraft can oppose to keep it out, prove insufficient.
          In answer to your question respecting what may be necessary to fix a trade between Ireland and America, I may acquaint you between ourselves, that there is some truth in the report you may have heard, of our desiring to know of Mr. Hartley whether he was empowered or instructed to include Ireland in the treaty of commerce proposed to us, and of his sending for instructions on that head, which never arrived. That treaty is yet open, may possibly be soon resumed, and it seems proper that something should be contained in it to prevent the doubts and misunderstandings that may hereafter arise on the subject, and secure to Ireland the same advantages in trade that England may obtain. You can best judge whether some law or resolution of your parliament may not be of use towards gaining that point.
          My grandson joins me in wishes of every kind of felicity for you, Lady Newenham and all your amiable family. God bless you and give success to your constant endeavours for the welfare of your country. With true and great respect and esteem, I have the honour to be &c.
          
            B. Franklin
          
        